Citation Nr: 0320074	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-09 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The period and nature of the veteran's service has not been 
fully established, though it appears clear that the veteran 
did have service in 1975.  A May 1993 response to an RO 
request to the service department appears to indicate that 
the veteran had service from May 25, 1975, to October 25, 
1975.  Further attempts to verify the veteran's service or 
obtain his service medical records have been unsuccessful.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in January 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the veteran's claim for service 
connection for schizophrenia was denied, and the veteran was 
provided his appellate rights.  The RO received a notice of 
disagreement in December 1994, in which the severely disabled 
veteran, through his sister, asserted that he "tended to 
disagree" with this decision.  A Statement of the Case was 
not issued until November 2001, and the veteran's VA Form 9 
was received that same month.  The Board acknowledges that 
this view of the procedural history differs from that 
described in the November 2001 Statement of the Case.


REMAND

Efforts to verify the dates and nature of the veteran's 
period of service have been largely unsuccessful.  The 
veteran, through his sister, has contended that his 
psychiatric disability began during service in 1975 and that 
he was discharged due to his psychiatric disability.  The 
medical evidence shows without question that the veteran has 
been schizophrenic since 1977.  In light of the inability to 
verify the veteran's service fully or obtain his service 
medical records, the Board has reviewed the record carefully 
for avenues of development that would have a reasonable 
possibility of substantiating the veteran's claim.  

Upon review of the claims file, the Board notes three 
important aspects of the record.  First, the Board notes that 
in a private record of hospitalization from December 1989 to 
January 1990, there is a notation indicating the veteran's 
first psychiatric hospitalization to have been in 1971 in the 
Chicago area.  The RO should ask the veteran's sister if she 
can recall any records of pre-service psychiatric treatment.  
Second, in a private record of hospitalization dated in 
January 1992, there is a notation indicating that the 
veteran's mother died in 1975 as a result of a tragic 
accident in which she fell out of a window.  The veteran's 
sister (or the veteran) should be asked whether this incident 
bears any relation to the veteran's claimed difficulties in 
1975 or his discharge from service during that year.  Third, 
in the veteran's December 1994 notice of disagreement, the 
veteran was noted to be in receipt of Social Security 
Administration disability benefits.  The records of the 
Social Security Administration should be obtained as they may 
contain or identify additional information pertinent to 
verifying the veteran's service or ascertaining the onset of 
his current psychiatric disability.  

Further, the appellant has not been apprised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA).  The RO should ensure compliance 
with the duty to notify and assist provisions of the VCAA, to 
include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to accomplish the duties to notify and assist as mandated by 
the VCAA.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

In so doing, the RO should request the 
veteran (or his sister) to identify all 
VA, private and military records of 
treatment pertinent to his claim but not 
previously obtained.  The records 
identified should include (but should not 
be limited to) any records of psychiatric 
treatment prior to service, to include 
records of psychiatric hospitalization in 
1971, described in post-service records 
of treatment as being the veteran's first 
psychiatric hospitalization.  Securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records that have not been previously 
obtained by the RO and associate them 
with the claims folder.  

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  In this context, any federal 
agency from whom records are sought must 
either provide the reported records, or 
it must provide for the record a 
statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."  

Further, the RO should request any 
details from the veteran's sister 
regarding the death the veteran's mother 
in approximately 1975, and whether she or 
the veteran has knowledge as to whether 
this was relevant to any difficulties the 
veteran may have encountered during 
service or to his discharge from service.  
If this avenue of development is 
fruitful, the RO should assist the 
veteran in developing this aspect of the 
claim with respect to any related 
documentation.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  After completion of #1 and #2, if the 
additional records received pursuant to 
the development above suggest further 
avenues for development, 
the RO should contact all necessary 
sources to obtain any additional 
verification of service, service medical 
records, VA records of treatment, private 
treatment records, or any other indicated 
pertinent records not previously 
obtained. 

The development should include another 
attempt to verify the veteran's dates of 
service and type of service (e.g., 
whether he had active duty vs. active 
duty for training) and an attempt to 
obtain the veteran's service medical 
records in light of any additional 
information received.  The search for 
service medical records should include a 
search for any records of in-patient 
(hospital) or out-patient psychiatric 
treatment.  A thorough search should also 
be conducted for the veteran's service 
pay records and service personnel 
records.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, in attempting to obtain service 
medical records or verification of the 
veteran's type of service and dates of 
service, the service department must 
either provide the reported verification 
and treatment records, or it must provide 
for the record a statement indicating why 
it is "reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile."  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
schizophrenia with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
November 2001.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2001 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




